             Case 1:20-cv-00323-LY Document 79 Filed 04/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 PLANNED PARENTHOOD                   CENTER       FOR
 CHOICE, et al.,

        Plaintiffs,

        v.                                                             No. 1:20-cv-323-LY
 GREG ABBOTT, in his official capacity as Governor
 of Texas, et al.,

        Defendants.



               PLAINTIFF HOUSTON WOMEN’S CLINIC’S MOTION FOR
                       TEMPORARY RESTRAINING ORDER


       Plaintiff Houston Women’s Clinic recently joined the instant case via Plaintiffs’ Amended

Complaint, ECF No. 67, and respectfully seeks a temporary restraining order allowing it to provide

medication abortions consistent with the terms of this Court’s Order Granting Plaintiffs’ Second

Motion for Temporary Restraining Order. ECF No. 63 (the “Second TRO”); In re Greg Abbott,

No. 20-50296 (5th Cir. Apr. 13, 2020) (dissolving the previously entered temporary administrative

stay as applied to medication abortions).

       Plaintiff Houston Women’s Center joins in all legal and factual contentions made by other

Plaintiffs to date. As set out in the record; Plaintiffs’ Amended Complaint, ECF No. 67; and the

Declaration of Dr. Bernard Rosenfeld in Support of Plaintiffs’ Motion for Temporary Restraining

Order, attached hereto as Ex. 1, Plaintiff Houston Women’s Clinic is similarly situated to the other

Plaintiffs in this case and accordingly seeks relief from the Court in order to, like the other

Plaintiffs, provide medication abortions.
         Case 1:20-cv-00323-LY Document 79 Filed 04/14/20 Page 2 of 3




      Defendants oppose this motion.


Dated: April 14, 2020

                                       /s/ Patrick J. O’Connell
                                       Patrick J. O’Connell
                                       Texas Bar No. 15179900
                                       Law Offices of Patrick J. O’Connell PLLC
                                       5926 Balcones Dr., Ste. 220
                                       Austin, Texas 78731
                                       (512) 852-5918
                                       pat@pjofca.com

                                       Attorney for Plaintiffs

                                       Anjali Salvador, TX Bar No. 24110324*
                                       Andre Segura, TX Bar No. 24107112*
                                       ACLU FOUNDATION OF TEXAS, INC.
                                       5225 Katy Freeway, Suite 350
                                       Houston, TX 77007
                                       Tel. (713) 942-8146
                                       Fax: (713) 942-8966
                                       asalvador@aclutx.org
                                       asegura@aclutx.org

                                       Brigitte Amiri*
                                       AMERICAN CIVIL LIBERTIES UNION
                                       FOUNDATION
                                       125 Broad Street, 18th Floor
                                       New York, NY 10004
                                       Tel. (212) 549-2600
                                       Fax: (212) 549-2652
                                       bamiri@aclu.org

                                       Attorneys for Plaintiff Houston Women’s Center

                                       *admitted pro hac vice




                                               2
          Case 1:20-cv-00323-LY Document 79 Filed 04/14/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on this 14th day of April, 2020, I filed a copy of the foregoing with this

Court’s CM/ECF system, which will serve a copy on the following individuals:

    Heather Gebelin Hacker                            David S. Lill
    Andrew Bowman Stephens                            Lill Firm, P.C.
    Benjamin S. Walton                                4407 Bee Caves Road
    Office of the Attorney General of Texas           Suite 111 Building 1
    209 W. 14th Street                                Austin, TX 78746
    7th Floor                                         (512) 330 0252
    Austin, TX 78701                                  844 402 9814 (fax)
    512-836-2540                                      david@lillfirm.com
    512-474-2697 (fax)
    heather.hacker@oag.texas.gov                      Elizabeth Murrill
    andrew.stephens@oag.texas.gov                     Louisiana Dept. of Justice
    benjamin.walton@oag.texas.gov                     1885 North Third Street
                                                      Baton Rouge, LA 70804
    John J. Butrus, Jr.                               225-456-7544
    Dallas County District Attorney's Office          murrille@ag.louisiana.gov
    133 N. Riverfront Blvd LB 19
    Dallas, TX 75207
    (214) 653-3691
    (214) 653-2899 (fax)
    john.butrus@dallascounty.org

    Justin C. Pfeiffer
    Fort Bend County Attorney's
    Office 401 Jackson Street
    Third Floor
    Richmond, TX 77469
    (281) 341-4555
    281-341-4557 (fax)
    justin.pfeiffer@fortbendcountytx.gov


                                                      /s/ Patrick J. O’Connell
                                                      Patrick J. O’Connell




                                                 3
